935 F.2d 269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Todd J. ADAMS, Plaintiff-Appellee,v.Frank M. KAISER, Defendant-Appellant.
Nos. 90-3363, 90-3486.
United States Court of Appeals, Sixth Circuit.
June 6, 1991.

Before KEITH and MILBURN, Circuit Judges, and HILLMAN, District Judge.*
PER CURIAM:


1
Frank M. Kaiser appeals the district court's March 30, 1990, Order denying his motion for judgment notwithstanding the verdict.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the order of the Honorable Sam H. Bell, United States District Judge for the Northern District of Ohio, for the reasons stated in his March 30, 1990, Order.  Further, we REMAND the case to the district court to determine the amount of additional attorneys' fees to be awarded for work done pursuing this appeal.



*
 The Honorable Douglas W. Hillman, United States District Judge for the Western District of Michigan, sitting by designation